Citation Nr: 1028069	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chondromalacia of the patella with anterior 
cruciate ligament injury and patellar tendinopathy of the left 
knee.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 1986.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2003 rating decision of the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office (RO).  
During the pendency of the appeal, the Veteran relocated; 
original jurisdiction now resides at the VA RO in Louisville, 
Kentucky.
   
The procedural history of the case reflects that the Veteran 
filed a claim in March 2003 seeking service connection for his 
left knee disability, which was granted in the November 2003 
rating decision.  Thereafter, the Veteran filed a timely notice 
of disagreement (NOD) in March 2004, within a year following 
notification of the rating decision.  See 38 C.F.R. §§ 20.200, 
20.202.  In a March 2005 rating decision, the RO increased the 
evaluation for the left knee disability to 10 percent, effective 
November 19, 2004.  The Veteran filed a NOD as to the assigned 
disability rating and effective date.  In April 2006, a decision 
review officer (DRO) conducted a de novo review of the claim.  
The DRO confirmed the RO's findings as to the left knee 
disability.  The Veteran perfected his appeal by the timely 
filing of a substantive appeal (VA Form 9) in June 2006.

The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Here, the Veteran has clearly expressed his desire to appeal for 
the assignment of a higher evaluation for the service-connected 
left knee disability.  

In an April 2006 rating decision, the RO granted the Veteran 
entitlement to an earlier effective date for the service-
connected left knee disability.  Because that decision represents 
a full grant of benefits sought, that matter is no longer in 
appellate status and it will not be discussed herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In a VA treatment record dated in May 2006, the Veteran indicated 
that he is in receipt of "disability benefits," and has also 
applied for Social Security Administration (SSA) disability 
benefits.  There is no indication in the record that any attempts 
have been made to obtain these records and, indeed, his SSA 
records are not currently in the claims file.  Therefore, on 
remand, any determination pertinent to the Veteran's claim for 
SSA benefits, as well as any medical records relied upon 
concerning that claim, should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

Additionally, the Veteran reported in a November 2006 VA 
treatment record that he feels that his medical and mental health 
conditions preclude his ability to obtain or maintain full time 
employment.  The issue of a total disability rating for 
compensation based on individual unemployability (TDIU) has 
therefore been raised.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).  The U.S. Court of Appeals for 
Veterans Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id. at 455.  Accordingly, the matter 
should be remanded to the RO for adjudication of the Veteran's 
claim for the issue of TDIU, in accordance with the Court's 
holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).  

2.	The RO should issue a VCAA notice letter 
which satisfies all VCAA notice 
obligations with regard to the issue of 
entitlement to TDIU, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); and any other applicable legal 
precedent.

3.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether his service-connected disabilities 
alone prevent him from securing and 
following a substantially gainful 
occupation.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  
 
4.	After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be adjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  The claim for 
entitlement to a TDIU should be 
appropriately addressed in a rating 
decision, and if the determination is not 
favorable, he should be fully informed of 
his appellate rights with regard to that 
decision.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

